Citation Nr: 0425782	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-14 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970, November 1975 to November 1979, and from 
October 1982 to October 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied entitlement to service 
connection for a bilateral knee disability, thigh 
disabilities, shin splints, a prostate disability, a right 
hip disability, bilateral leg fractures, and a low back 
disability, and denied entitlement to increased ratings for 
dermatitis and post traumatic stress disorder.  The veteran 
filed a timely appeal with respect to the denial of the 
service connection claims.  In a July 2003 statement, the 
veteran indicated that he wanted to withdraw the claims for 
entitlement to service connection for thigh disabilities, 
shin splints, a prostate disability, a right hip disability, 
and bilateral leg fractures.  Therefore, these issues are no 
longer before the Board.  See 38 C.F.R. § 20.204 (2003).

In a February 2003 rating decision, the RO granted 
entitlement to service connection for degenerative disc 
disease of the low back and assigned a 20 percent rating from 
March 16, 2001.  Thus, this issue has been resolved and is no 
longer on appellate review before the Board.  

In April 2004, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  The VCAA specifically provides that the 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(b)(1), (2) (West 2002).  An examination 
or opinion is necessary if the evidence of record, taking 
into consideration all information and lay or medical 
evidence (including statements of the claimant), contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability, and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service, but does not contain sufficient medical evidence 
to make a decision on the claim.  Id.  

Review of the record reveals current medical findings of 
degenerative joint disease of the knees.  At the hearing 
before the Board in April 2004, the veteran stated that he 
experienced knee pain in service.  The veteran stated that he 
experienced knee pain after discharge from service.  Service 
medical records show that the veteran was seen on a number of 
occasions with complaints of knee pain, burning and popping.  
An August 1977 service medical record notes that X-ray 
examination was negative.  

The current record is insufficient to decide the claim, 
because there is no medical opinion as to the relationship 
between the current bilateral knee disability and service.  
Therefore, an examination is needed.  38 U.S.C.A. § 5103A(d) 
(West 2002).

Review of the record reveals that the veteran indicated that 
he had been treated for a knee disability by Dr. David Ruoff 
in 1987 or 1988.  The RO sent a letter to Dr. Ruoff in May 
2001 but there was no response.  The RO should notify the 
veteran that they were unable to obtain the treatment records 
from Dr. Ruoff.  VA has a duty to notify the veteran that it 
is unable to obtain records with respect to the claim.  
38 U.S.C.A. § 5103A(b)(2) (West 2002).  

Accordingly, this case is remanded for the following action: 

1.  The AMC or RO should ensure that all 
notice requirements of the VCAA are met.

2.  The veteran should be afforded VA 
orthopedic examination to determine the 
nature and etiology of the bilateral knee 
disability.  

The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current knee disability had its onset 
in service or is otherwise the result of 
a disease or injury in service.  
Attention is invited to the service 
medical records which show treatment for 
burning, aching, and pain in the knees in 
1977, 1978, and 1985.  The examiner 
should provide a rationale for this 
opinion. 

3.  The RO or AMC should then 
readjudicate the issue of entitlement to 
service connection for a bilateral knee 
disability.  If all the desired benefits 
are not granted, a supplemental statement 
of the case should be issued.  The case 
should then be returned to the Board if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




